                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISON

 JOE RICHARD “TREY” POOL,                   §
 III, TRENTON DONN “TRENT”                  §
 POOL, and ACCELEVATE2020,                  §             CIVIL ACTION
 LLC,                                       §
                                            §             No. 19-CV-2236
        Plaintiffs,                         §
 v.                                         §
 CITY OF HOUSTON and ANNA                   §
 RUSSELL, in her official capacity as       §
 Secretary of the City of Houston           §
                                            §
        Defendants.                         §
                                            §

                                         ORDER

       On this day, the Court considered Defendants’ City of Houston and Anna Russell,

in her official capacity as Secretary of the City of Houston (collectively, the “Defendants”)

unopposed motion to extend the deadline for filing their Reply to Response to Motion to

Dismiss or, Alternatively, Motion for Summary Judgment. After considering the motion,

the Court is of the opinion that the motion should be GRANTED.

       IT IS THEREFORE ORDERED that the deadline for Defendants to file their Reply

to Response to Motion to Dismiss or, Alternatively, Motion for Summary Judgment is

extended to April 23, 2021.
SIGNED THIS ________ day of ______________________, 2021.



                             ______________________________________
                             UNITED STATES DISTRICT JUDGE
